     Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 1 of 16



CILENTI & COOPER, PLljC
Justi n Cilenti (GC232 I)
Peter H. Cooper (PHC47 l4)
JO Grand Central
155 East 44•h Street - 6'h Floor
New York, NY 10017
T. (2 I2) 209-3933
F. (212) 209-7102
info@jepclaw.com
Attorneys.for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------)(
JAM ES PEREIRA, on behalf of himself and                                   Case No. 20-CV-1037
others simi larly situated,

                                   Plaintiff,                              FLSA COLLECnVE
                                                                           ACTION COMPLAINT
         -against-

KON ENTERPRISES INC d/b/a BAWARCH I,                                       Jury Trial
INDIAN CUISINE, and AZIZ A. KH AN,                                         Dcmandt--d

                                   Defendants.
--------~------~-------------------------~---------------)(

         Plaintiff, JAMES      P~REI RA     (hereinaflcr, "Plaintiff"), on behalf of himself and

other si milarly situated employees, by and through his undersigned attorneys, Cilenti &

Cooper, PLLC, files this Complaint against defendants KGN ENTERPRISES INC d/b/a

BAWARCI II IN DI AN CUISIN E ("KGN                    ~NTERPRISES"),       and AZIZ A. KHAN

(collectively, the "Defendants") and states as follows:

                                         INTRODUCTION

         I.       Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as

amended, 29 U.S.C. §§ 20 I el seq. ("FLSA"), he is entitled to recover from Defendants:

(a) w1paid minimum wages. (b) unpaid overtime compensation. (c) liquidated damages,

(d) prejudgment and post-judgment interest, and (e) attorneys' fees and costs.
     Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 2 of 16



        2.       Plaintiff further alleges that, pursuant   LO   the New York Labor Law, he is

entitled to recover from Defendants: (a) unpaid minimum wages. (b) unpaid overtime

compensation, (c) unpaid "spread of hours" premium for each day that his work shift

exceeded ten ( 10) hours, (d) liquidated w1d statutory damages pursuant to the New York

Labor Law and the New York State Wage Theft Prevention Act, (e) prejudgment and

post-judgment interest. and (f} attorneys' fees and costs.

                              JURISDICTION AND VENUE

        3.       This Court has jurisdiction over this controversy purstiant to 29 U.S.C.

§216(b), 28 U.S.C. §§ 1331, 1337 and 1343. and has supplemental jurisdiction over

Plaintiff's state Jaw claims pursuant to 28 U.S.C. § 1367.

        4.       Venue is proper in the Southern District pursuant lo 28 U.S.C. § 1391

because the conduct making up the basis of the complaint took place in this judicial

district.

                                           PAltTIES

            5.   Plaintiff is a resident of Queens County, New York.

            6.   Defendant, KGN ENTERPRISES, is a domestic business corporation

organized under the laws of the State of New York, with a principal place of business at

1546 Madison Avenue, New York. New York 10029.

            7.   Defendant, KGN ENTERPRISES, owns and operates an Indian restaurant

doing business as Bawarchi Indian Cuisine located at 1546 Madison Avenue, New York,

New York I 0029 (the " Restaurant").

            8.   Defendant, AZIZ A. KllAN, is the President and Chief Executive Officer

of KGN ENTERPRISES and, as such, is an owner, officer, director, shareholder,




                                                2
    Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 3 of 16



proprietor, supervisor, and/or managing agent of KGN ENTERPRISES, who actively

participates in the day-to-day operations of the Restaurant and acted intentionally and

mal iciously and is an employer pursuant to the FLSA, 29 U.S.C. § 203(d) and

Regulations promulgated thereunder, 29 C.F.R. § 79 1.2, as well as New York Labor Law

§ 2 and the Regulations thereunder, and is jointly and severally liable with KGN

ENTERPRISES.

       9.      De!Cndant, AZIZ A. KHAN, exercises control over the terms and

conditions of the Restaurant employees' employment in that he has the power and

authority to: (i) hire and fire employees, (ii) determine rates and methods of pay, (iii)

determine work schedules, (iv) supervise and control the work of the employees, and (v)

create and maintain employment records.

       10.     Defendant, AZIZ A. KHAN, is present on the premises of the Restaurant

on a dai ly basis, actively supervises the work of the employees. and mandates that all

issues concerning the workers' employment - including hours worked and pay received -

be authorized and approved by him.

       11.     Upon information and belief. at least within each of the three (3) most

recent years relevant to the allegations herein, KGN ENTERPRISES was, and continues

to be, an "enterprise engaged in commerce'' within the meaning of the FLSA in that it (i)

has and has had employees engaged in commerce or in the production of goods for

conunerce, or tlrnt hand le, sell, or othe1wise work on goods or materials that have been

moved in or produced for commerce, and (ii) has and has had an annual gross volume of

sales of not less than $500,000.




                                            3
    Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 4 of 16



       12.    Defendants employed Plaintiff to work as a non-exempt dishwasher.

porter, and food delivery worker at the Restaurant from on or about August 8, 2019 until

on or about November 23, 2019.

       13.    The work performed by Plaintiff was directly essential to the business

operated by Defendants.

       14.    Defendants knowingly and willfully refused to pay Plaintiff his lawfully

earned minimum wages in direct contravention of the FLSA and New York Labor Law.

       15.    Defendants knowingly and willfully refused to pay Plaintiff his lawfully

earned overtime compensation in direct contravention of the FLSA and New York Labor

Law.

       16.    Defendants knowingly and will fully refused to pay Plaintiff his lawfully

earned "spread of hours" premium in direct contravention of the New York Labor Law.

       17.    Plaintiff has satisfied all conditions precedent to the institution of this

action, or such conditions have been waived.

                              STATEMENT OF FACTS

       18.     Defendant AZIZ A. KHAN actively participates in the day-to-day

operation of the Restaurant.     For instance, Mr. Khan personally hires and fires

employees, supervises and directs the work of the employees, and instmcts the employees

how to perform their jobs.

        19.    Defendant AZIZ A. KHAN creates and implements all business policies

and makes all crucial business decisions, including those concerning the hours the

employees are required to work, the amount of pay that the employees are entitled to

receive, and the manner and method by which the employees are to be paid.




                                               4
     Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 5 of 16



       20.     On or about August 8. 2019, Defendants hired Plaintiff to work as a non-

exempt dishwasher, porter, and food delivery worker at the Restaurant.

        21.    Neither at the time of his hire nor anytime thereafter did Defendants

provide Plaintiff with a written wage notice setting forth, among 0U1er things, his regular

hourly rate of pay and corresponding overtime rate of pay.

       22.      Plaintiff worked for Defondants in those capacities until on or about

November 23, 20 19.

        23.     Plaintiff worked over forty ( 40) hours per week.

        24.     From the beginning of his employment and continuing through in or about

October 2019, Plaintiff worked six (6) days per week, and his work shin cons isted of

twelve (12) hours per day from 10:00 a. 111. until 10:00 p.m., thereby working seventy-two

(72) hours per week.

        25.     Plaintiff was not required to punch a time clock or other time-recording

device at the start and end of hi s daily work shift.

        26.     From the beginning of his employment and continuing through in or about

October 2019, Plaintiff was not paid proper minimum wages and overtime compensation.

During this period, Plaintiff was paid - int cash, at the rate of$400 per week strai ght time

for all hours worked. Work performed above forty (40) hours per week was not paid at

the statutory rate of time and one-half as requ ired by state and federal law.

        27.     Beginning in or about November 2019 and continuing through the

remainder of Plaintifrs employment on or about November 23, 2019, Plaintiff worked a

fluctuating workweek of between three (3) to five (5) days per week, and his work shift




                                                5
     Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 6 of 16



consisted of five (5) hours per day from 5:00 p.m. until 10:00 p.m .. thereby working

between fifteen ( 15) and twenty-five (25) hours per week.

       28.      During this period. Plaintiff was not paid proper minimum wages. During

this period, Plaintiff was paid - in cash, at the rote of $5 per hour.

       29.      Upon paying Plaintiff his wages each week, Defendants failed to provide

Plaintiff with wage statements setting forth. among other things, Plaintiff's gross wages,

deductions, and net wages.

        30.     Defendants knowingly and willfully operate their bus iness with a policy of

not paying either the FLSA minimum wage or the New York State minimum wage to

Plaintiff and other si milarly situated employees.

        31.     Defendants knowingly and willfully operate their business with a policy of

not paying Plaintiff and other similarly s ituated employees either the FLSA overtime rate

(o f time and one-halt), or the New York State overtime rate (of time and one-half), in

direct violation of the FLSA and New York Labor Law and the supporting federal and

New York State Department of Labor Regulations.

        32.     Defendants knowingly and will fully operate their business with a policy of

not paying Plaintiff and other similarly situated employees a "spread of hours" premium

for each day that their work shift exceeds ten (I 0) hours, in direct violation of the New

York Labor Law and the supporting New York State Department of Labor Regulations.

        33.     At all relevant times, upon information and belief; and during the course

of Plaintiff's employment. the Defendants fai led to maintain accurate and s ufficient time

and pay records.




                                                6
    Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 7 of 16



                      COLLECTIVE ACTION ALLF..GATIONS

       34.      Plaintiff brings this action individually and as class representative on

behalf of himself and all other current mid former non-exempt employees who have been

or were employed by Defendants between February 6, 2017 through the date that the opt-

in period expires as ultimately set by the Coun (the "Collective Action Period"), and who

were compensated at rates less than the statutory minimum wage rate and/or the statutory

overtime rate of lime and one-half for all hours worked in excess of forty (40) hours per

workweek (the "Collective Action Members").

          35.   The collective action class is so numerous that joinder of all members is

impracticable. Although the precise number of such persons is unknown, and the facts

upon which the calculation of that number arc presently wi thin the sole control of the

Defendants, upon in formation and belief: there are more than twenty (20) Collective

Action Members who worked for Defendants during the Collective Action Period, most

of whom would not be likely to file individual suits because they lack adequate financial

resources, access to attorneys, or knowledge of their claims. Therefore, Plaintiff submits

that this matter should be certified as a collective action under the FLSA, 29 U.S.C. §

216(b).

          36.   Plaintiff will fairly and adequately protect the interests of the Collective

Action Members and has retained counsel that is experienced and competent in the fields

of employment law and class action litigation. Plainti ff has no interests that are contrary

to or in conllicl with those members of thi s coll ective action.

          37.   This action should be certified as a collective action because the

prosecution of separate actions by individual members of the class would create a risk of




                                               7
     Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 8 of 16



either inconsistent or varying adjudications with respect to ind ividual members of the

class, or adj udications wi th respect to individual members of the class that would as a

practical matter be dispositive of the intere~is of the other members not parties to the

adjudication, or substantially impair or impede their ability to protect thei r interests.

        38.     A collective action is superior to other available methods for the fair and

efficient adj udication of this controversy, since joinder of a ll members is impracticable.

Furthem1ore, inasmuch as the damages suffered by individual Collective Action

Members may be relatively small, the expense and burden of individual litigation make it

virtually impossible for the members of the collective action to individually seek redress

for the wrongs done to them. There will be no difficu lty in the management of this action

as a collective action.

        39.     Questions oflaw and fact common to the members of the collective action

predominate over questions that may affect only individual members because Defendants

have acted on grounds generally applicable to all members.               Among the common

questions of law and fact common to Plaintiff and other Collective Action Members are:

                a.        Whether Defendants employed Plaintiff and the Collective Action

                          Members within the meaning of the FLSA;

                b.        Whether Defendants failed to keep true and accurate wage and

                          hour records for all hours worked by Plaintiff and the Collective

                          Action Members;

                c.        What proof of hours worked is suflicient where the employer fails

                          in its duty to maintain time records;




                                                8
    Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 9 of 16



               d.      Whether Defendants failed to pay Plaintiff and the Collective

                       Action Members minimum wages, in violation of the FLSA and

                       the regulations promulgated thereunder;

               e.      Whether Defendants failed to pay Plaintiff and the Collective

                       Action Members overtime compensation for all hours worked in

                       excess of forty ( 40) hours per workweek, in violation of the FLSA

                       and the regulations promulgated thereunder;

               f.      Whether Defendants' violations of the FLSA are willful as that

                       tem1s is used within the context of the FLSA; and,

               g.      Whether Defendants are liable for all damages claimed hereunder,

                       including but not limited to compensatory, liquidated and statutory

                       damages, interest, attorneys' fees, and costs and disbursements.

       40.     Plaintiff knows of no difficulty that will be encountered in the

management of this litigation that would preclude its maintenance as a collective action.

       41 .    Plaintiff and others similarly situated have been s ubstantially damaged by

Defendants' wrongful conduct.

                               STATEMENT OF CLAIM

                                        COUNTJ
                      [Violation of the Fair Labor Standards ActI

       42.     Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs " I" through "41" of this Complaint as if fully set forth herein.

       43.     At all relevant times, upon information and belief, Defendants were and

continue to be an employer engaged in interstate commerce and/or the production of

goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).



                                              9
    Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 10 of 16



Further, PlaintifT and the Collective Action Members are covered individuals within the

meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       44.      At all relevant times, Defendants employed Plaintiff." and the Collective

Action Members within the meaning of the FLSA.

       45.      Upon information and belief, at lca.<>t within each of the three (3) most

recent years, KGN ENTERPRISES has had annual gross revenues in excess of $500,000.

       46.      Defendants had, and continue to have, a policy and praclicc of refusing lo

pay the statutory minimum wage to Plaintiff and the Collective Action Members for

hours worked.

       47.      Defendants willfully failed to pay Plaintiff and the Collective Action

Members minimum wages in the lawful amount for hours worked.

       48.      Plainliff and the Collective Action Members were entitled to be paid at the

rate of time and one-half for all hours worked in execs.~ of the maximum hours provided

for in the FLSA.

       49.      Defendants failed lo pay Plaintiff and the Collective Action Members

overtime compensation in the lawful amount for all hours worked in excess of the

maximum hours provided for in the FLS/\.

       SO.      At all relevant times, Defendants had, and continue to have a policy and

practice of refusing to pay overtime compensation at the statutory rate of time and one-

half to Plaintiff and the Collective Action Members for all hours worked in excess of

forty (40) hours per work week, wh ich vio lated and continues to violate the FLSA, 29

U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 207(a)(I) and 21S(a).




                                             10
    Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 11 of 16



       51.     Defendants knowingly and willfully disregarded the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff and the Collective Action

Members at the statutory minimum wage rate and the statutory ove11ime rate of time and

one-half for all hours worked in excess of forty (40) hours per week, when they knew or

should have known such was due and that non-payment of minimum wages and overtime

compensation would financially injure Plaintiff and the Collective Action Members.

       52.     As a result of Defendants' failure to properly record, report, credit and/or

compensate its employees, including Plaintiff and the Collective Action Members,

Defendants have failed to make, keep and preserve records with respect to each of its

employees sufficient to determine the wages, hours and other conditions and practices of

employment in violation of the FLSA, 29 U.S.A. §§ 201 el seq.• including 29 U.S.C. §§

21 l(c) and 215(a).

       53.     Defendants failed to properly d isclose or appnse Plaintiff and the

Collective Action Members of their rights under the FLSA.

       54.     As a direct and proximate result of Defendants' violation of the FLSA,

Plaintiff and the Collective Action Members are entitled to liquidated damages pursuant

to the FLSA.

       55.     Due to the reckless, willful and unlawful acts of Defendants, Plaintiff and

the Collective Action Members suffered damages in an amount not presently

ascertainable of unpaid minimum wages and overtime compensation, an equal amount as

liquidated damages, and prejudgment interest thereon.

       56.     Plaintiff and the Collective Action Members are entitled to an award of

their reasonable attorneys' fees, costs and expenses, pursuant to 29 U.S.C. § 2 16(b).




                                             11
   Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 12 of 16



                                       COUNT II
                        [Violation of the New York Labor Law]

       57.     Plaintiff re-alleges and re-avers each and every al.legation and statement

contained in paragraphs"!" through "56" of this Complaint as if fully set forth herein.

       58.     Defendants employed Plaintiff within the meaning of New York Labor

Law§§ 2 and 651 .

       59.     Defendants knowingly and willfully violated Plaintiff's rights by failing to

pay Plaintiff minimnm wages in the lawful amount for hours worked.

       60.     Defendants knowingly and willfully violated Plaintiffs rights by failing to

pay Plaintiff overtime compensation at the rate of time and one-half for each hour worked

in excess of forty (40) hours in a workweek.

       61.     Employers are required to pay a "spread of hours" premium of one (1)

additional hour's pay at the statutory minimum hourly wage rate for each day where the

spread of hours in an employee's workday exceeds ten (I 0) hours. New York State

Department of Labor Regulations § 146-1.6.

       62.     Defendants knowingly and willfully violated Plaintiff's rights by failing to

pay Plaintiff a "spread of hours" premium for each day that Plaintiffs work shift

exceeded ten ( IO) hours pursuant to New York State Department of Labor Regulations.

       63.     Defendants failed to properly d isclose or apprise Plaintiff of his rights

under the New York Labor Law.

       64.     Defendants fai led to furnish Plaintiff with a statement with every payment

of wages correctly listing his gross wages, deductions and net wages, in contravention of

New York Labor Law § 195(3) and New York State Department of Labor Regulations §

146-2.3.



                                               12
    Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 13 of 16



           65.   Defendants failed to keep true and accurate records of hours worked by

each employee covered by an hourly minimum wage rate, the wages paid to all

employees, and other similar information in contravention of New York Labor Law §

661.

           66.   Defendants failed lo establ ish, maintain, and preserve for nol less than six

(6) years payroll records showing the hours worked, gross wages. deductions, and nel

wages for each employee. in eontravenlion of the New York Labor Law § 194(4), and

New York State Department of Labor Regulations § 146-2.1.

           67.   Defendants failed to notify Plaintiff at the time of hire of his hourly rate of

pay and his regularly designated payday, in contravention of New York Labor Law §

195( 1).

           68.   Due to Defendants' New York Labor Law violations, Plaintiff is entitled

to recover from Defendants his unpaid minimum wages, overtime compensation, and

"spread of hours" premium, reasonable auomeys' fees, and costs and disbursements of

this action, pursuant to New York Labor Law §§ 663( I), 198.

           69.   Plaintiff is also entitled to liquidated damages pursuant to New York

Labor Law§ 663(1), as well as statutory damages pursuant to the New York State Wage

Theft Prevention Act.




                                                13
    Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 14 of 16



                                 PRAYER FOR RELEIF

       WHEREFORE, Plaintiff, JAMES PEREIRA, on behalf of himself and all

similarly situated Collective Action Members, respectfully requests that this Court grant

the following relief:

       (a)     An award of unpaid minimum wages due under the FLSA and New York

               Labor Law;

       (b)     An award of unpaid overtime compensation due under the FLSA and New

               York Labor Law;

       (c)     An award of unpaid "spread of hours" premium due under the New York

               Labor Law;

       (d)     An award of liquidated damages as a result of Defendants' fai lure to pay

               minimum wages and overtime compensation pursuant to 29 U.S.C. § 216;

       (e)     An award of liquidated damages as a result of Defendants' failure to pay

               minimum wages, overtime compensation, and "spread of hours" premium

               pursuant to the New York Labor Law and the New York State Wage Thetl

               Prevention Act;

       (f)     An award of statutory damages pursuant to the New York State Wage

               Theft Prevention Act;

       (g)     An award of prejudgment and post-judgment interest;

       (h)     An award of cosL~ and expenses associated with this action, together with

               reasonable attorneys' and expert fees; and

       (i)     Such other and further relief as this Court determines to be just and proper.




                                            14
    Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 15 of 16



                                   JURY DEMAN D

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury on all issues.

Dated: New York. New York
       February 6. 2020

                                             Respectfully submitted,

                                             CILENTI & COOPER, PLLC
                                             Allorneysfor Plainlifl
                                             I0 Grand Central
                                             155 East 44•h Street - 6'h Floor
                                             New York, NY 10017
                                             T. (212) 209-3933
                                             F. (212) 209-7102




                                            15
    Case 1:20-cv-01037-GHW Document 1 Filed 02/06/20 Page 16 of 16




                             CONSENT TO SUE UNDER
                           FAIR LABOR STAN DARDS ACT

       1,        Jnroe\          Pert>A ro'-----·           am an employee currently or

formerly employed by _ ___..
                          '5_,_,_0c.:WL:..>O.,,fc...C
                                                    - =-
                                                       h_i_ __ _ _ _ _, and/or related

entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

Dated: New York, New York
_M_\  2]-      '20 19
